UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6478


SHERIDAN A. GLAZE,

                Plaintiff - Appellant,

          v.

RUEBEN VOLL GREENE, Attorney; DAVID LASSITER, JR., Attorney,

                Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-00286-LO-TRJ)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheridan A. Glaze, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sheridan A. Glaze appeals the district court’s order

denying relief on her complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Glaze v. Greene, No. 1:11-cv-00286-LO-TRJ (E.D.

Va. Mar. 24, 2011).            We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented    in   the

materials      before    the    court   and   argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                         2